DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 17/257,952 filed on 1/5/2021. Claims 1-5 and 8-15 were amended and claims 6-7 were cancelled in the reply filed on 3/30/2022. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 7 regarding claims 1-15: Applicant’s arguments filed with respect to the rejections made under USC § 101 have been fully considered, but are not persuasive. Applicant argues that due in part to the amended claim language reduces pollution and fossil fuel usage in comparison to shipping the second replacement consumable separately from the first replacement consumable the claims are directed to significantly more than the abstract idea. Specifically, Applicant argues that the amended claims are directed to a practical application, but Examiner respectfully disagrees on all counts. Using a computer to determine whether to combine shipments to reduce costs and pollution does not constitute a practical application (see MPEP § 2106.04(d) for more detailed information on integration of a judicial exception into a practical application).
Regarding Applicant’s argument starting on page 8 regarding claims 1-15: Applicant’s arguments filed with respect to the rejections made under USC § 103 have been fully considered, and are persuasive. The rejections made under USC § 103 have been withdrawn.

Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: as described in the 35 USC § 112(a) rejection below, the terms pollution and fossil fuel usage are not described anywhere in the specification, but are used in claims 1, 10 and 15. Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, the limitation wherein shipment of the second replacement consumable within the shipment order including the first replacement consumable reduces pollution and fossil fuel usage in comparison to shipping the second replacement consumable separately from the first replacement consumable is not supported by the specification. The concepts of reducing shipping cost and waste cost are described in detail throughout the specification (see [0011], [0021], etc.), but nowhere is either concept described as pollution and fossil fuel usage.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 describes a non-transitory machine readable medium used to perform the following steps: create a shipment order, identify an average waste cost for a consumable type; calculate a shipping cost for the consumable type; determine whether the shipping cost exceeds the average waste cost; and in response to determining that the shipping cost exceeds the average waste cost, create a shipment for the consumable type. Therefore, claims 1 is directed to one of the four statutory categories of invention: an article of manufacture.
The limitations ... create a shipment order including a first replacement consumable of a first consumable type to replace a first existing consumable of the first consumable type that requires replacement within a printing device, identify an average waste cost for a second existing consumable of a second consumable type that would be incurred if the second existing consumable were replaced within the printing device at a same time as the first existing consumable was replaced with the first replacement consumable, the second existing consumable not requiring replacement; calculate a shipping cost for a second replacement consumable of the second consumable type if the second replacement consumable were shipped separately from the first replacement consumable; determine whether the shipping cost exceeds the average waste cost; and in response to determining that the shipping cost exceeds the average waste cost, adding the second replacement consumable to the shipment order including the first replacement consumable, such that the second replacement consumable is shipped with the first replacement consumable, wherein shipment of the second replacement consumable within the shipment order including the first replacement consumable reduces pollution and fossil fuel usage in comparison to shipping the second replacement consumable separately from the first replacement consumable, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be classified as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles) in the form of balancing logistical costs based on customer needs. That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles). Accordingly, the claim recites an abstract idea.-
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the aforementioned abstract idea using a non-transitory machine readable medium storing instructions executable by a processor.  The claimed non-transitory machine readable medium storing instructions executable by a processor is recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea generally linked to a technological environment is not a practical application of the abstract idea.  Accordingly, non-transitory machine readable medium storing instructions executable by a processor recited at a high level of generality do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element a non-transitory machine readable medium storing instructions executable by a processor (described in paragraph [0014]), is described at a high level of generality, as shown in the cited paragraph, such that one of ordinary skill in the art would have recognized it as a well-understood, routine, and conventional computer component. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-9 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-9 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, the claim as a whole merely describes how to generally “apply” the aforementioned abstract idea to a generic computer environment. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the abstract idea generally linked to a technological environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claims 10 describes a method to perform the following steps: creating a shipment order comprising a first consumable of a consumable type; calculating an expected waste cost for a second consumable of the consumable type; calculating a shipping cost for a second replacement consumable; determining whether a shipping cost for the second consumable exceeds the expected waste cost; and in response to determining that the shipping cost exceeds the expected waste cost, adding the second consumable to the shipment order. Therefore, claims 10 is directed to one of the four statutory categories of invention: a method.
The limitations A method comprising: creating ... a shipment order including a first replacement consumable of a first consumable type to replace a first existing consumable of the first consumable type that requires replacement within a printing device; calculating ... an expected waste cost for a second existing consumable of a second consumable type that would be incurred if the second existing consumable of were replaced within the printing device at a same time as the first existing consumable was replaced within the first replacement consumable, the second existing consumable not requiring replacement; calculating ... a shipping cost for a second replacement consumable of the second consumable type if the second replacement consumable were shipped separately from the first replacement consumable; determining ... whether the shipping cost for the second replacement consumable exceeds the expected waste cost; and in response to determining that the shipping cost exceeds the expected waste cost, adding ... the second replacement consumable to the shipment order including the first replacement consumable, such that the second replacement consumable is shipped with the first replacement consumable, wherein shipment of the second replacement consumable within the shipment order including the first replacement consumable reduces pollution and fossil fuel usage in comparison to shipping the second replacement consumable separately from the first replacement consumable, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be classified as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles) in the form of balancing logistical costs based on customer needs. That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles). Accordingly, the claim recites an abstract idea.-
This judicial exception is not integrated into a practical application.  The claim only recites one additional element, a processor (described in paragraph [0013]), and as a whole merely describes the aforementioned abstract idea “applied” to a generic computer environment. Simply implementing an abstract idea in a generic computer environment is not a practical application of the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to “apply” the concept of the aforementioned abstract idea to a generic computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 11-14 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 11-14when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, the claim as a whole merely describes how to generally “apply” the aforementioned abstract idea to a generic computer environment. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the abstract idea to a generic computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claims 15 describes a system used to perform the following steps: detect a first consumable of a consumable type needs replacement, and calculate an expected waste cost for a second consumable of the consumable type, as well as create a shipment order comprising a first consumable of a consumable type; calculate a shipping cost for a second replacement consumable; determine whether a shipping cost for the second consumable exceeds the expected waste cost, and in response to determining that the shipping cost exceeds the expected waste cost, add the second consumable to the shipment order.. Therefore, claims 15 is directed to one of the four statutory categories of invention: a machine.
The limitations ... detect a first existing consumable of a first consumable type needs replacement within a printing device, and calculate an expected waste cost for a second existing consumable of a second consumable type that does not need replacement within the printing device, if the second existing consumable were replaced at a same time as the first existing consumable; create a shipment order including a first replacement consumable of the first consumable type; calculating a shipping cost for a second replacement consumable were shipped separately from the first replacement consumable; determine whether the shipping cost for the second replacement consumable exceeds the expected waste cost, and in response to determining that the shipping cost exceeds the expected waste cost, add the second replacement consumable to the shipment order including the first replacement consumable, such that the second replacement consumable is shipped with the first replacement consumable, wherein shipment of the second replacement consumable within the shipment order including the first replacement consumable reduces pollution and fossil fuel usage in comparison to shipping the second replacement consumable separately from the first replacement consumable, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be classified as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles) in the form of balancing logistical costs based on customer needs. That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interactions, fundamental economic principles). Accordingly, the claim recites an abstract idea.-
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the aforementioned abstract idea using a system, a processor, and a memory.  The claimed system, processor, and memory are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. Simply implementing an abstract idea generally linked to a technological environment is not a practical application of the abstract idea.  Accordingly, a system, a processor, and a memory recited at a high level of generality do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements a system (described in paragraph [0029]), a processor (described in paragraph [0013]), and a memory (described in paragraph [0015]), is described at a high level of generality, as shown in the cited paragraph, such that one of ordinary skill in the art would have recognized them as a well-understood, routine, and conventional computer components. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628